        Case 4:18-cv-01060-YGR Document 241 Filed 02/24/20 Page 1 of 2




 1
 2
 3
                                      UNITED STATES DISTRICT COURT
 4
                                     NORTHERN DISTRICT OF CALIFORNIA
 5
 6
   DANIEL BERMAN, STEPHANIE                              Case No. 4:18-cv-01060-YGR
 7 HERNANDEZ, and ERICA RUSSELL,
                                                         [PROPOSED] ORDER GRANTING
 8                     Plaintiffs,                       STIPULATION TO MODIFY (1)
                                                         BRIEFING SCHEDULE AND HEARING
 9            v.                                         DATE ON DEFENDANTS’ MOTION TO
                                                         COMPEL ARBITRATION; AND (2)
10 FREEDOM FINANCIAL NETWORK LLC,                        CERTAIN DEADLINES SET FORTH IN
   FREEDOM DEBT RELIEF, LLC, FLUENT,                     THE COURT’S REVISED CASE
11 INC., and LEAD SCIENCE, LLC,                          MANAGEMENT SCHEDULE (DKT. NO.
                                                         211)
12                     Defendants.

13
   FREEDOM FINANCIAL NETWORK, LLC
14 and FREEDOM DEBT RELIEF, LLC,
15                     Third Party Plaintiffs,

16            v.

17 DOES 1 through 5 ,
18                     Third Party Defendants.

19
20
              For good cause appearing, the stipulation to modify (1) the briefing schedule and hearing
21
     date on Defendants’ motion to compel arbitration; and (2) certain deadlines set forth in the Court’s
22
     Revised Case Management Schedule (Dkt. No. 211) is GRANTED. As to Defendants’ Motion to
23
     Compel Arbitration, the following deadlines and dates shall apply
24
       Event                                         Deadline
25     Plaintiffs’ response to motion to compel      March 16, 2020
       arbitration
26
       Defendants’ reply iso motion to compel        March 24, 2020
27     arbitration
28     Hearing on Motion to Compel Arbitration       April 7, 2020 at 2:00 p.m.

                                                                           Case No. 4:18-cv-01060-YGR
     SMRH:4821-2137-5157.1                       [PROPOSED] ORDER RE STIPULATION MODIFYING DATES
        Case 4:18-cv-01060-YGR Document 241 Filed 02/24/20 Page 2 of 2




 1            As to the Case Management Schedule, the following revised deadlines and dates shall

 2 apply:
 3      Event                                                  Deadline
 4      Fact discovery cut off                                 April 3, 2020

 5
        Parties’ supplemental expert reports                   April 6, 2020
 6      Parties’ rebuttal expert reports                       April 20, 2020
 7      Expert discovery cutoff                                May 8, 2020

 8
        Deadline for Defendants to take discovery from         May 8, 2020
 9      Hernandez and Russell
        Plaintiffs’ renewed motion for class certification     May 18, 2020 (no change)
10      filed
11      Defendants’ response to Plaintiffs’ renewed            June 8, 2020 (no change)
        motion for class certification
12      Plaintiffs’ reply iso class certification              June 29, 2020 (no change)
13      Hearing on class certification                         July 14, 2020 (no change)

14
     This order terminates Docket No. 238. PURSUANT TO STIPULATION, IT IS SO ORDERED.
15
     Dated: February 24, 2020__       _______
16                                                       _____________________________________
17                                                              YVONNE GONZALEZ ROGERS
                                                           UNITED STATES DISTRICT COURT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                         -2-                  Case No. 4:18-cv-01060-YGR
     SMRH:4821-2137-5157.1                          [PROPOSED] ORDER RE STIPULATION MODIFYING DATES
